Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 11, and 21 have been considered but are moot in view of the new ground(s) of rejection. 
Reference Lan has been incorporated which expressly reads upon multiple NLU models and device types for intent as criteria. Mixter while pertinent to selecting different devices was not necessarily using a model based on device type per se and through the use of NLU models.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Lan; Gang et al. US 10685669 B1 (hereinafter Lan).
Re claims 1, 11, and 21,
1. A method, performed by a server, of controlling a device among a plurality of devices in a network environment, based on a speech input, the method comprising: ()
receiving a speech input of a user; (receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
converting the received speech input into text by using an automatic speech recognition (ASR) model; (0058 i.e. speech enabled text entry or in 0179 speech-to-text. More importantly aside from speech-to-text, applications are selected based on the users speech via ASR i.e. speech-to-text wherein language models are simply one ... receiving speech to perform ASR i.e. speech-to-text 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
analyzing the converted text by using a first natural language understanding (NLU) model; (language model usage, e.g. “Send SMS message”, receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
analyzing at least a part of the text by using the selected second NLU model and obtaining operation information of an operation to be performed by the target device based on a result of the analyzing the at least the part of the text; and (e.g. “Send SMS message”, receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
outputting the obtained operation information to control the target device based on the obtained operation information.  (control device SPG, text messages, etc., receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)

However Phillips fails to teach
determining a type of at least one target device distinct from the server, from among the plurality of devices, to perform an operation related to the text based on a result of the analyzing the text by using the first NLU model; (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
selecting, according to the determined type of the at least one target device, a second NLU model corresponding to the determined type of the at least one target device, from among a plurality of second NLU models respectively corresponding to different types of target devices and trained to determine an operation of types of target devices related to the text; 2 Appln. No.: 16/841,086 (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
determining, from among the at least one target device, a target device based on the determined type of the at least one target device and device information of the plurality of devices; (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.

Phillips teaches 
2. The method of claim 1, wherein: the first NLU model is a model configured to analyze the text to determine at least one target device (wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a “device” refers to a device that is non-server or non-remote (i.e. in physical proximity), Phillips fails to teach such a plurality of target devices (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.

Re claims 3 and 13, Phillips teaches 
3. The method of claim 1, further comprising:  117obtaining device information of the plurality of devices from an Internet of Things (loT) cloud server, wherein the determining of the target device comprises determining at least one device among the plurality of devices as the target device based on the obtained device information and the result of the analyzing the text by using the first NLU model.  (wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a “device” refers to a device that is non-server or non-remote (i.e. in physical proximity), Phillips fails to teach such a plurality of target devices (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.

Re claims 4, 14, and 15, Phillips teaches 
4. The method of claim 3, wherein: the determining of the at least one device as the target device comprises: determining a type of the target device based on the analyzing the text by using the first NLU model, and determining the target device based on the determined type of the target device and the obtained device information; (“play music” vs “get directions” different applications/device, wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a Phillips fails to teach 
and wherein the outputting the obtained operation information comprises transmitting the obtained operation information to the loT cloud server for controlling the target device based on the operation information(Lan IOT is merely exchange of information between device or a across a network, various examples of internet driven communications are taught in Lan, first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the 

Re claim 5, Phillips teaches 
5. The method of claim 1, wherein the receiving of the speech input of the user comprises receiving the speech input of the user from at least one device among the plurality of devices.  (wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)


Phillips teaches 
6. The method of claim 2, wherein: the first NLU model is a model configured to be updated through training to determine a type of a new target device based on the new target device being added; and 118the plurality of second NLU models is configured such that a new second NLU model corresponding to the type of the added new target device is added to the plurality of second NLU models, in order to obtain operation information regarding an operation to be performed by the added new target device.  (as in 0069 new models for new application/device call… wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
Phillips fails to teach such a plurality of target devices (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.

Re claims 7 and 17, Phillips while teaching the action of determining the application with unstructured means, the reference fails to teach 
7. The method of claim 4, wherein the determining of the type of the target device comprises: extracting a device name from the text by using the first NLU model; and determining the type based on the (Lan query meaning device communication amongst other devices and hypothesis algorithms for candidates, first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4 with fig. 4b candidates, col 23 line 65 – col 24 line 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.


Re claims 8 and 18, Phillips teaches
8. The method of claim 3, further comprising: 
generating, by using a natural language generator (NLG) model… 
response input of the user regarding the generated query message (disambiguation of input system asks user, NLG is functionally equivalent to any model called that is not the 1st or 2nd already existing models such as in the instance the current models do not suffice or more than one app/device is available…using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However Phillips fails to teach
…determining whether there is a plurality of target device candidates based on the obtained device information of the plurality of device; and (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4 with fig. 4b candidates)
a query message for determining the target device from among the determined plurality of target device candidates (Lan query meaning device communication amongst other devices and hypothesis algorithms for candidates, first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4 with fig. 4b candidates, col 23 line 65 – col 24 line 9)
wherein the determining of the target device comprises determining the target device based on a response input of the user regarding the generated query message.  (Lan query meaning device communication amongst other devices and hypothesis algorithms for candidates, first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4 with fig. 4b candidates, col 23 line 65 – col 24 line 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.

Re claims 9 and 19, Phillips teaches
9. The method of claim 1, wherein: the determining of the target device further comprises, based on the result of the analyzing the text by (using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
and the obtaining of the operation information comprises, based on the result of the analyzing the at least the part of the text by the second NLU model, obtaining, by using 119an action plan management model, the operation information regarding the operation to be performed by the determined target device .  (action plan model is functionally equivalent to any model called that is not the 1st or 2nd already existing models such as in the instance the current models do not suffice or more than one app/device is available…using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a “device” refers to a device that is non-server or non-remote (i.e. in physical proximity), Phillips fails to teach such a plurality of target devices (Lan first and second NLU model for intent, can be wake word followed by specific command for a device, using device type as criteria expressly as well as general device information/state applicable to multiple devices… col 10 lines 3-20, col 34 line 1 through col 35 line 7, col 38 line 64 through col 39 line 19, with fig. 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lan to allow for improvement of Phillips multi-model disambiguation of intent for applications by using an analogous multimodal approach but for multiple devices and using NLU groups, thereby improving the confidence of acquiring user intent whether for applications on a single device or on multiple devices to control said devices thereof using not only usage history but device type as context data.

Re claims 10 and 20, Phillips teaches 
(user usage history as client state previously stored… action plan model is functionally equivalent to any model called that is not the 1st or 2nd already existing models such as in the instance the current models do not suffice or more than one app/device is available… wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharifi; Matthew	US 20160104480 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov